DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in the instant application and are pending on the merits herein.

Priority
This application is a 371 of PCT/US2019/013944 filed on 01/17/2019 which claims priority to US. Provisional application no. 62/618,348 filed on 01/17/2018.
Priority is given to all claims to the application filed on 01/17/2018.

Specification
The abstract of the disclosure is objected to because the abstract is over 150 words and includes the phrases "the present disclosure provides", "the disclosure provides", and "the present disclosure utilizes" in lines 1, 2, and 7 respectively. The abstract should not contain phrases about the disclosure, but should instead explain the overall inventive concept of the application. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The phrase “generate plate” should read “generator plate” (para. 0028 line 8).
The phrase “at least 0.014” is missing units (para. 0029 line 16).
The phrase “the enclosure may also shaped” should read “the enclosure may also be shaped” (para. 0029 lines 16-17).
Incorrect grammar in the phrase “the tapered portion of the wall and has” (para. 0030 line 2.)
The sentence “The wall opening.” should be deleted (para. 0032 line 2).
Incorrect grammar in the phrase “droplet delivery device may have be separated” (para. 0037 line 16).
Incorrect grammar in the phrase “from about about” (para. 0045 line 23).   
Appropriate correction is required.

Claim Objections
Claims 11-12 objected to because of the following informalities:  
The claims include the phrase "concentration of concentration of" in lines 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said low dosage volume medicament composition" in line 6.  This limitation is unclear in that a low dosage volume medicament composition has not been previously identified in claim 1, which claim 16 is dependent upon. For the sake of compound prosecution, the examiner is treating the limitation as though it refers to the micro-dose composition of atropine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 8,684,980 B2 to Hunter (IDS dated 09/13/2021) in view of U.S. Patent no. 5,053,000 A to Booth (PTO-892).
Regarding claim 1, Hunter discloses a method of delivering a composition to an eye (Fig. 16A, 1616 eye) of a subject as a stream of droplets (Abstract; Fig. 16A, 1612 stream of droplets), the method comprising: 5(a) generating a stream of droplets (Fig. 16A, 1612 stream of droplets) via a piezoelectric droplet delivery device (col. 19 lines 11-16; Fig. 16A, 1600 droplet delivery device), wherein the stream of droplets (Fig. 16A, 1612 stream of droplets) has an average ejected droplet diameter greater than 15 microns (Abstract lines 8-10); and (b) delivering the stream of droplets (Fig. 16A, 1612 stream of droplets) to the eye (Fig. 16A, 1616 eye) of said subject (col 14 lines 42-50; Fig. 16A showing 1612 stream of droplets being delivered to 1616 eye).
Hunter differs from the instantly claimed invention in that Hunter fails to disclose a composition comprising atropine provided as a micro-dose stream.
Booth teaches a droplet delivery system (Fig. 1) for delivering ophthalmically active substances to the eye of a patient, including atropine (col. 2 lines 20-36), in a concentration between 0.1% to 20% by weight (col. 3-4 lines 67-68 and 1-2) as a micro-dose (col. 4 lines 32-35). 
Booth is considered to be analogous to the instant application in that booth teaches a method for delivering ophthalmically active substances as a spray of droplets. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the composition and dosing of the droplet stream of Hunter to contain atropine provided as a micro-dose as taught by Booth, because Booth teaches that the conventional methods for administering pharmacologically active substances, such as atropine, as drops from a dropper to the eye have low patient acceptability and cause significant wastage of the active substance through the tear ducts and on the skin surface (see col. 1 lines 11-18) and that there is a need for an improvement in administering these pharmacologically active substances (see col. 1 lines 31-34). Additionally, Booth teaches that the actual volume of dose from an eye-dropper that reaches the eye is 5-7 µl, so micro-dosing improves upon the problem of wastage of expensive ingredients and uncertain active ingredient dosing (see col. 1 lines 18-25). 
Regarding claims 3-6, Hunter differs from the instantly claimed invention in that Hunter fails to disclose values of the micro-dose stream. 
Booth teaches providing a dose of 20 µl or below, 10 µl or below, or about 5 µl (col. 4 lines 32-35).
The obviousness for modifying the method of Hunter with the modifications of Booth is explained in the rejection of claim 1 above. 
Regarding claims 7-8, Hunter discloses the stream of droplets having an average initial ejecting velocity of at least 3 m/s or about 4 m/s to 12 m/s (col. 4 lines 61-64). 
Regarding claim 13, Hunter discloses the stream of droplets being delivered to the eye of the subject in less than 80 ms (col. 31 lines 24-26). 
Regarding claim 14, Hunter discloses the stream of droplets having an average ejected droplet diameter of 20-60 microns (col. 4 lines 54-59.)
Regarding claim 15, Hunter differs from the instantly claimed invention in that Hunter fails to disclose the exact degree of orientation of the piezoelectric droplet delivery device; however, Hunter does disclose that the direction of flow of the stream of droplets may be horizontal or any direction a user chooses to aim the mechanism during use (col. 5 lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to change the orientation of the device of Hunter to be 25º from horizontal as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC. Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hunter would not operate differently at the claimed orientation and since Hunter has recited that the device could be aimed in any direction during use the device would function appropriately at the claimed orientation. Further, applicant places no criticality on the orientation claimed, indicating simply that the device is aimed at the claimed angle in some aspects (specification para. 0009) and that the device “may” be aimed in any direction a user chooses to aim the device (specification para. 0041). 
Regarding claim 16, Hunter discloses that the piezoelectric droplet delivery device (Fig. 16A, 1600 droplet delivery device) comprises 20an ejector mechanism (Fig. 16A, 1601 ejector mechanism), the ejector mechanism (Fig. 16A, 1601 ejector mechanism) comprising a generator plate (Fig. 16A, 1602 ejector plate) and a piezoelectric actuator (Fig. 16A, 1604 piezoelectric actuator), wherein the generator plate (Fig. 16A, 1602 ejector plate) includes a plurality of openings (Fig. 16A, 1626 plurality of openings) formed through its thickness (col. 2 lines 42-43); and wherein the piezoelectric actuator (Fig. 16A, 1604 piezoelectric actuator) is operable to directly or indirectly oscillate the generator plate (col. 2 lines 43-45; col. 19 lines 21-26; Fig. 16A, 1602 ejector plate), at a frequency to generate a directed stream of droplets (col. 2 lines 45-46; col. 19 lines 26-31; Fig. 16A, 1612 stream of droplets) of a composition (col. 14 lines 48-50).
Hunter differs from the instantly claimed invention in that Hunter fails to disclose generating a stream of droplets of a low dosage volume medicament composition; however, Hunter does disclose delivering safe, suitable, and repeatable dosages as a stream of droplets (col. 2 lines 24-26).
Booth teaches providing a micro-dose (col. 4 lines 32-35) medicament composition comprising atropine (col. 2 lines 20-36) as a spray of droplets (col. 1 lines 31-38).
The obviousness for modifying Hunter with the modifications of Booth is explained in the rejection of claim 1 above. 

Claims 2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter and Booth as applied to claim 1 above, and further in view of “Atropine in Ameliorating the Progression of Myopia in Children with Mild to Moderate Myopia: A Meta-Analysis of Controlled Clinical Trials” to Song (PTO-892).
The teachings of Hunter and Booth are described in the rejections starting at paragraph 16.
Regarding claim 2, Hunter and Booth do not specifically disclose that the method of delivering atropine to the eye treats myopia in the subject in need thereof; however, this is considered knowledge well-known in the art that atropine can be used to treat myopia. 
Song is considered to be analogous to the instant application in that Song provides a report showing previously studied methods of using atropine to treat or slow the progression of myopia. It would have been obvious to one of ordinary skill in the art to use the method of providing atropine to the eye of a patient in Hunter and Booth to treat myopia as taught by Song, because Song teaches that atropine has been used in at least the 6 studies analyzed to treat or slow the progression of myopia (see Discussion para. 6 lines 1-7) and is thus considered knowledge well-known in the art. 
Regarding claims 9-12, Booth teaches utilizing a composition comprising a pharmaceutically active ingredient, including atropine, in a concentration between 0.1% to 20% by weight (col. 3-4 lines 67-68 and 1-2), but is not specific about the required concentration to be used based on the potency of atropine. 
Song teaches the 2 concentrations of atropine analyzed that indicate negative myopia progression are 0.5% and 1% atropine by weight (Discussion para. 1 lines 5-15). 
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the concentration of atropine in the composition of Hunter and Booth to be between 0.5% and 1% atropine by weight as taught by Song, because Song teaches that providing atropine to the eye of a patient at a concentration of 0.5% or 1% has been shown to treat or slow the progression of myopia with negligible side effects that are reversible after cessation of treatment (see Discussion para. 1-2 lines 12-15 and 1-7.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Table 1. Claim Map
Application no. 16/962608 Claims
Application no. 17/434711 Claims
Teaching Reference
1
1
U.S. Patent no. 5,053,000 to Booth
3
9
Booth by dependency 
4
10
‘’
5
11
‘’
6
12
‘’
7
13
‘’
8
14
‘’
13
15
‘’
14
16
‘’
15
17
‘’
16
18
‘’



Claims 1, 3-8, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-18 of copending Application No. 17/434,711 in view of U.S. Patent no. 5,053,000 A to Booth (PTO-892). This is a provisional nonstatutory double patenting rejection. For double patenting to exist as between the rejected claims and patent claims 1 and 9-18, it must be determined that the rejected claims are not patentably distinct from claims 1 and 9-18. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and claims 1 and 9-18 and, if so, whether those differences render the claims patentably distinct. 
Regarding claim 1, claim 1 of co-pending application ‘711 teaches a method of delivering a composition to an eye of a subject in need thereof as a micro-dose stream of droplets (lines 1-3), the method comprising: (a) generating a micro-dose stream of droplets including the composition via a piezoelectric droplet delivery device, wherein the micro-dose stream of droplets has an average ejected droplet diameter greater than 15 microns (lines 4-8); and (b) delivering the micro-dose stream of droplets to the eye of said subject (lines 9-10).
The teachings of claim 1 of co-pending application ‘711 differ from that of the instantly claimed invention in that claim 1 of application ‘711 does not teach the composition comprising atropine.
Booth teaches a piezoelectric droplet delivery system for delivering ophthalmically active substances to the eye of a patient, including atropine and pilocarpine (col. 2 lines 20-36), in a concentration between 0.1% to 20% by weight (col. 3-4 lines 67-68 and 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the composition in the micro-dose stream of droplets of co-pending application ‘711 to comprise atropine as taught by Booth, because Booth teaches that the conventional methods for administering pharmacologically active substances, such as atropine and pilocarpine, to the eye have low patient acceptability and cause significant wastage of the active substance through the tear ducts and on the skin surface (see col. 1 lines 11-18) and that there is a need for an improvement upon them.
Regarding claims 3-8 and 13-16, there is no difference between the claims of the instant application and the corresponding claims of co-pending application ‘711 recited in Table 1. Since claims 3-8 and 13-16 do not have any differences from the corresponding claims of co-pending application ‘711, they are not considered patentably distinct from them. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781